Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason(s) For Allowance
1.	Claims 1-9 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent 1 and 8, Yoshizawa et al (US 2018/0042486) teaches an information processing apparatus comprising: an environmental change detector configured to detect an environmental change exceeding a first reference value 5from first environmental information and second environmental information that is information earlier than the first environmental information (paragraph 0005, 0090 and Fig. 4a-4b teaches blood pressure measurement device that can determine blood pressure based on the environmental change detection); a blood pressure measurement unit configured to measure first blood pressure information based on detection 10of the environmental change; a blood pressure information output unit configured to output the first blood pressure information; an information acquisition unit configured to acquire first blood pressure information and second blood pressure 15information that is information earlier than the first blood pressure information (0090 and 0100 teaches measure blood pressure at different times and determine the fluctuation and output the result for the user).
But, Yoshizawa, nor any other prior art of record teaches a blood pressure fluctuation detector configured to detect a blood pressure fluctuation exceeding a second reference value from the first and second blood pressure 20information; and a fluctuation information output unit configured to output blood pressure fluctuation information that reports the blood pressure fluctuation, wherein the environmental change detector detects the 25environmental change in a case where at least one of first temperature information corresponding to the first environmental information or second temperature information- 60 - corresponding to the second environmental information is below a temperature reference value.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685